— Order, Supreme Court, New York County, entered August 21, 1975, canceling a notice of lis pendens, unanimously affirmed, with $40 costs and disbursements of this appeal to respondents. There is no claim by plaintiffs of an interest in the adjoining property but, rather, an effort to prevent defendants from committing a wrongful act against them. "A notice of lis pendens cannot be filed where the party who has filed it claims no right, title or interest in or to the real estate against which it is filed, and where the suit concerns simply some encroachment or wrong perpetrated” (Braunston v Anchorage Woods, 10 NY2d 302, 305). Concur — Stevens, P. J., Kupferman, Capozzoli, Lane and Nunez, JJ.